BEAUCHAMP, Judge.
Appellant was convicted of a violation of the liquor laws and assessed a penalty of ninety days in jail.
The record before us presents bills of exception relating to the contents of the complaint and information. A careful checking fails to verify statements made in the bills of exception, for which reason they cannot be sustained.
Other bills of exception relate to the introduction of testimony. We find what purports to be a statement of facts but it is in question and answer form instead of being prepared in the manner prescribed by law, which this court has frequently held to be mandatory. Not being able to consider the statement of facts, we are unable to appraise the bills of exception. Nothing else is presented for our consideration.
The judgment of the trial court is affirmed.